Petition for writ of certiorari to the United States Court of Appeals for the First Circuit granted limited to questions *8231, 2, 3, 4, and 7 as set out in the petition for writ of certio-rari and to the question raised by the respondent, namely, the appealability of an order granting specific performance of an arbitration covenant.
Douglas M. Orr and William B. Mahoney for petitioner. Arthur J. Goldberg, David E. Feller and Sidney W. Wer-nick for respondents.
Mr. Justice Black took no part in the consideration or decision of this application.